Exhibit 10.1




EXECUTION COPY


U.S. $500,000,000
364 DAY CREDIT AGREEMENT
Dated as of June 16, 2016
Among
THE HERSHEY COMPANY,
as Borrower,

and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,
and
CITIBANK, N.A.,
as Administrative Agent




364 Day Credit Agreement

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.
 
 Certain Defined Terms
 
1
SECTION 1.02.
 
 Computation of Time Periods
 
14
SECTION 1.03.
 
 Accounting Terms
 
14
 
 
 
 
 
Article II AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.
 
 The Revolving Credit Advances
 
14
SECTION 2.02.
 
 Making the Revolving Credit Advances
 
15
SECTION 2.03.
 
 The Competitive Bid Advances
 
17
SECTION 2.04.
 
 Fees
 
21
SECTION 2.05.
 
 Termination or Reduction of the Commitments
 
21
SECTION 2.06.
 
 Repayment of Revolving Credit Advances
 
22
SECTION 2.07.
 
 Interest on Revolving Credit Advances
 
22
SECTION 2.08.
 
 Interest Rate Determination
 
23
SECTION 2.09.
 
 Optional Conversion of Revolving Credit Advances
 
25
SECTION 2.10.
 
 Optional Prepayments of Revolving Credit Advances
 
25
SECTION 2.11.
 
 Increased Costs
 
25
SECTION 2.12.
 
 Illegality
 
27
SECTION 2.13.
 
 Payments and Computations
 
28
SECTION 2.14.
 
 Taxes
 
29
SECTION 2.15.
 
 Sharing of Payments, Etc
 
32
SECTION 2.16.
 
 Use of Proceeds
 
33
SECTION 2.17.
 
 Mandatory Assignment by a Lender; Mitigation
 
33
SECTION 2.18.
 
 Evidence of Debt
 
34
SECTION 2.19.
 
 [Reserved]
 
35
SECTION 2.20.
 
 Defaulting Lenders
 
35
 
 
 
 
 
Article III CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01.
 
 Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
 
36
SECTION 3.02.
 
 Initial Borrowing of Each Designated Subsidiary
 
38
SECTION 3.03.
 
 Conditions Precedent to Each Revolving Credit Borrowing
 
39
SECTION 3.04.
 
 Conditions Precedent to Each Competitive Bid Borrowing
 
39
SECTION 3.05.
 
 Determinations Under Section 3.01
 
40
 
 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
 
 Representations and Warranties of the Company
 
41
 
 
 
 
 



    1

--------------------------------------------------------------------------------







Article V COVENANTS OF THE COMPANY
SECTION 5.01.
 
 Affirmative Covenants
 
43
SECTION 5.02.
 
 Negative Covenants
 
44
SECTION 5.03.
 
 Financial Covenant
 
49
 
 
 
 
 
Article VI EVENTS OF DEFAULT
SECTION 6.01.
 
 Events of Default
 
49
 
 
 
 
 
Article VII GUARANTY
SECTION 7.01.
 
 Guaranty
 
51
SECTION 7.02.
 
 Guaranty Absolute
 
52
SECTION 7.03.
 
 Waivers and Acknowledgments
 
53
SECTION 7.04.
 
 Subrogation
 
53
SECTION 7.05.
 
 Continuing Guaranty; Assignments Under the Credit Agreement
 
54
SECTION 7.06.
 
 No Stay
 
54
 
 
 
 
 
Article VIII THE AGENT
SECTION 8.01.
 
 Authorization and Authority
 
55
SECTION 8.02.
 
 Rights as a Lender.
 
55
SECTION 8.03.
 
 Exculpatory Provisions
 
55
SECTION 8.04.
 
 Reliance by Agent
 
56
SECTION 8.05.
 
 Delegation of Duties
 
56
SECTION 8.06.
 
 Resignation of Agent
 
56
SECTION 8.07.
 
 Non-Reliance on Agent and Other Lenders
 
57
 
 
 
 
 
Article IX MISCELLANEOUS
SECTION 9.01.
 
 Amendments, Etc
 
58
SECTION 9.02.
 
 Notices, Etc.
 
59
SECTION 9.03.
 
 No Waiver; Remedies
 
61
SECTION 9.04.
 
 Costs and Expenses
 
62
SECTION 9.05.
 
 Right of Set‑off
 
64
SECTION 9.06.
 
 Binding Effect
 
65
SECTION 9.07.
 
 Assignments, Designations and Participations,
 
65
SECTION 9.08.
 
 Designated Subsidiaries
 
69
SECTION 9.09.
 
 Confidentiality
 
71
SECTION 9.10.
 
 Governing Law
 
71
SECTION 9.11.
 
 Execution in Counterparts
 
71
SECTION 9.12.
 
 Jurisdiction, Etc
 
72
SECTION 9.13.
 
 Patriot Act
 
72



    2

--------------------------------------------------------------------------------







SECTION 9.14.
 
 Survival of Representations and Warranties
 
73
SECTION 9.15.
 
 Severability
 
73
SECTION 9.16.
 
 No Advisory or Fiduciary Responsibility
 
73
SECTION 9.17.
 
 Waiver of Jury Trial
 
75



SCHEDULES
Schedule I - Commitments
Schedule 4.01(c) - Required Authorizations and Approvals
10.02 - Agent’s Office; Certain Addresses for Notices


EXHIBITS
Exhibit A-1     -    Form of Revolving Credit Note
Exhibit A-2     -    Form of Competitive Bid Note
Exhibit B-1     -    Form of Notice of Revolving Credit Borrowing
Exhibit B-2     -    Form of Notice of Competitive Bid Borrowing
Exhibit C     -    Form of Assignment and Assumption
Exhibit D     -    [Reserved]
Exhibit E     -    Form of Designation Letter
Exhibit F     -    Form of Acceptance by Process Agent
Exhibit G     -    Form of Opinion of General Counsel of the Company
Exhibit H     -    Form of Opinion of Counsel to a Designated Subsidiary




    3

--------------------------------------------------------------------------------






364 DAY CREDIT AGREEMENT
Dated as of June 16, 2016
THE HERSHEY COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (or any successor thereto, the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.
    Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 9.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.


    1

--------------------------------------------------------------------------------







“Applicable Margin” means for Base Rate Advances, or for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Level in effect on such date as set forth below:
Level
Applicable Margin for Eurodollar Rate Advances
Applicable Margin for Base Rate Advances
Level 1
0.410%
0.000%
Level 2
0.450%
0.000%
Level 3
0.565%
0.000%
Level 4
0.680%
0.000%
Level 5
0.900%
0.000%
Level 6
0.975%
0.000%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Level in effect on such date as set forth below:
Level
Applicable
Percentage
Level 1
0.040%
Level 2
0.050%
Level 3
0.060%
Level 4
0.070%
Level 5
0.100%
Level 6
0.150%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and, if required, accepted by the Agent, in
substantially the form of Exhibit C hereto.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Agent as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by
the Agent based upon various factors including the Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.


    2

--------------------------------------------------------------------------------







“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).
“Borrower” means the Company or any Designated Subsidiary, as the context
requires.
“Borrower Materials” has the meaning specified in Section 5.01(h).
“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance or LIBO Rate Advance, on which dealings
are carried on in the London interbank market.
“Change of Control” means a change in the voting power of Hershey Trust Company,
as trustee for the Milton Hershey School (the “Hershey Trust”), such that either
(A) (i) it no longer controls a majority of the voting power of the Company’s
Voting Stock and (ii) at the same time, another Person or group of Persons
within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended, controls a percentage of the voting power of the Company’s Voting
Stock in excess of the percentage controlled by the Hershey Trust or (B) it no
longer controls at least 30% of the voting power of the Company’s Voting Stock.
“Commitment” has the meaning specified in Section 2.01.
“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
“Competitive Bid Reduction” has the meaning specified in Section 2.01.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.


    3

--------------------------------------------------------------------------------







“Consolidated Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, net interest expense plus capitalized interest for
such period, in each case determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, interest expense minus capitalized interest and
interest income for such period, in each case determined on a Consolidated basis
in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit and (f) obligations under direct or indirect guaranties in respect of,
and obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above. Notwithstanding the foregoing, any operating lease that is accounted
for as such in accordance with GAAP as of the date hereof shall not be deemed to
be Debt.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Advances within
two Business Days of the date such Revolving Credit Advances were required to be
funded hereunder unless such Lender notifies the Agent and the Company in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Company or the Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Revolving Credit Advance hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Agent or the Company, to


    4

--------------------------------------------------------------------------------







confirm in writing to the Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Company), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any debtor relief law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Company and each Lender.
“Designated Subsidiary” means any Subsidiary of the Company designated for
borrowing privileges under this Agreement pursuant to Section 9.08.
“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit E hereto signed by such Designated Subsidiary and the
Company.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 9.07(b)(iii)).
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand letter, claim, investigation, proceeding, consent order or consent
agreement relating to any Environmental Law, Environmental Permit or to any
release of any Hazardous Materials.
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment,


    5

--------------------------------------------------------------------------------







health and safety (to the extent related to exposure to Hazardous Materials), or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” described as such in
such Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
“Eurodollar Rate” means:


    6

--------------------------------------------------------------------------------







(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate or a successor thereto
as approved by the Agent (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
U.S. dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;
provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” with respect to any Lender for any Interest
Period for all Eurodollar Rate Advances or LIBO Rate Advances comprising part of
the same Borrowing means the reserve percentage applicable during such Interest
Period (or, if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
actually imposed on such Lender with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances or LIBO Rate Advances is determined) having a term
equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” has the meaning specified in Section 2.14(a).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof (or any amended or successor version that is substantively
comparable) and any regulations promulgated thereunder or any official
interpretations thereof and any agreements entered into pursuant to Section 1471
of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a


    7

--------------------------------------------------------------------------------







Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Agent on such day on such transactions as determined by the
Agent.
“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” has the meaning specified in Section 1.03.
“Guaranty” means the guaranty made by the Company to the Lenders and the Agent
pursuant to Article VII.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower that requested such Borrowing
pursuant to the provisions below and, thereafter, with respect to Eurodollar
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)
    such Borrower may not select any Interest Period that ends after the
Termination Date;


    8

--------------------------------------------------------------------------------







(ii)
    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;
(iii)
    whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv)
    whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Lenders” means, collectively, each of the banks, financial institutions and
other institutional lenders listed on Schedule I hereto and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07.
“Level 1” means that either (a) S&P shall have assigned a rating of at least AA
or (b) Moody’s shall have assigned a rating of at least Aa2.
“Level 2” means that either (a) S&P shall have assigned a rating lower than AA
but at least AA- or (b) Moody’s shall have assigned a rating lower than Aa2 but
at least Aa3.
“Level 3” means that either (a) S&P shall have assigned a rating lower than AA-
but at least A+ or (b) Moody’s shall have assigned a rating lower than Aa3 but
at least A1.
“Level 4” means that either (a) S&P shall have assigned a rating lower than A+
but at least A or (b) Moody’s shall have assigned a rating lower than A1 but at
least A2.
“Level 5” means that either (a) S&P shall have assigned a rating lower than A
but at least A- or (b) Moody’s shall have assigned a rating lower than A2 but at
least A3.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


    9

--------------------------------------------------------------------------------







“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
LIBOR, as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in in U.S. dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.
“LIBO Rate Advances” has the meaning specified in Section 2.03(a)(i).
“Lien” means any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar charge or encumbrance.
“Majority Lenders” means at any time Lenders owed more than 50% of the then
aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having
more than 50% of the Commitments; provided that the Commitment of, and the
Revolving Credit Advances held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or the
Lenders under this Agreement or any Note or (c) the ability of any Borrower to
perform its obligations (other than payment obligations) under this Agreement or
any Note.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Company that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding 10% of the Consolidated total assets of the
Company as reflected in the financial statements most recently delivered under
Section 5.01(h).
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA


    10

--------------------------------------------------------------------------------







Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
“Note” means a Revolving Credit Note or a Competitive Bid Note.
“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“Other Taxes” has the meaning specified in Section 2.14(b).
“Participant” has the meaning specified in Section 9.07(d).
“Participation Register” has the meaning specified in Section 9.07(g).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means: (a) Liens for taxes, imposts, duties, withholdings,
assessments and governmental charges or levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes; (e) Liens arising under
leases or subleases granted to others that would not be reasonably likely to
have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole; (f) Liens granted in connection with any interest rate or foreign
currency options, commodity contracts, futures or similar agreements entered
into by the Company or any of its Subsidiaries in the ordinary course of
business; and (g) Liens granted in connection with corporate-owned life
insurance programs of the Company or any of its Subsidiaries.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Pre-Tax Income from Continuing Operations” means, for any period with respect
to the Company and its Subsidiaries, net income (or net loss) from operations
(determined without giving effect to extraordinary or non-recurring gains or
losses) plus the sum of (a) Consolidated Net Interest Expense, (b) income tax
expense and (c) non-recurring non-cash charges (including the cumulative effect
of accounting changes, restructuring charges and gains or losses from the sale
of businesses), in each case


    11

--------------------------------------------------------------------------------







determined on a Consolidated basis in accordance with GAAP; provided, however,
that the LIFO adjustment to the determination of Pre-Tax Income from Continuing
Operations for purposes of the quarterly financial statements and the compliance
certificate delivered pursuant to Section 5.01(h)(i) shall be made in accordance
with the Company’s best estimation.
“Process Agent” has the meaning specified in Section 9.12(a).
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently and officially announced by either S&P or Moody’s, as the case may be,
for any class of non-credit enhanced long‑term senior unsecured debt issued by
the Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating for the Company, the Applicable Margin
and the Applicable Percentage shall be determined by reference to the available
rating; (b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating
for the Company, the Applicable Margin and the Applicable Percentage will be set
in accordance with Level 6 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating, provided that
if the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the level that is one level above such lower rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change (regardless of the effective date thereof); and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing by such Borrower and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under 2.18(a) in
substantially


    12

--------------------------------------------------------------------------------







the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender to such Borrower.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or its successor.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital interest having ordinary voting power to elect a majority of
the Board of Directors or comparable governing body of such Person (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means June 15, 2017 and (b) the date of termination in whole
of the Commitments pursuant to Section 2.05(a), 2.05(b) or 6.01.


    13

--------------------------------------------------------------------------------







“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
SECTION 1.02.
    Computation of Time Periods. In this Agreement in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.
SECTION 1.03.
    Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with accounting principles generally accepted in the
United States consistently applied (“GAAP”); provided that if (a) there is any
change in GAAP from such principles applied in the preparation of the audited
financial statements referred to in Section 4.01(e) (“Initial GAAP”), that is
material in respect of the calculation of compliance with the covenant set forth
in Section 5.03, the Company shall give prompt notice of such change to the
Agent and the Lenders, and (b) the Company notifies the Agent that the Company
requests an amendment of any provision hereof to eliminate the effect of any
such change in GAAP (or the application thereof) from Initial GAAP (or if the
Agent or the Majority Lenders request an amendment of any provision hereof for
such purpose), regardless of whether such notice is given before or after such
change in GAAP (or the application thereof), then (i) such provision shall be
applied on the basis of generally accepted accounting principles as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision is amended in accordance
herewith and (ii) the Company and the Agent shall negotiate in good faith to
amend such provision.
ARTICLE II
    

AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.
    The Revolving Credit Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an
aggregate amount for all Borrowers not to exceed at any time outstanding (a) the
amount set forth opposite such Lender’s name on Schedule I hereto or (b) if such
Lender has entered into any Assignment and Assumption, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c),
in each case as such amount may be reduced pursuant to Section 2.05(a) or (b)
(such Lender’s “Commitment”), provided that the aggregate amount of the
Commitments of the Lenders shall be deemed used


    14

--------------------------------------------------------------------------------







from time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”). Each Revolving Credit
Borrowing shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof (or, if less, an aggregate amount equal to the
amount by which the aggregate amount of a proposed Competitive Bid Borrowing
requested by any Borrower exceeds the aggregate amount of Competitive Bid
Advances offered to be made by the Lenders and accepted by such Borrower in
respect of such Competitive Bid Borrowing, if such Competitive Bid Borrowing is
made on the same date and by the same Borrower as such Revolving Credit
Borrowing) and shall consist of Revolving Credit Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, any Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
SECTION 2.02.
    Making the Revolving Credit Advances. (a) Each Revolving Credit Borrowing
shall be made on notice, given not later than (i) 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances or (ii) 11:00 A.M. (New York City time) on the day of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(w) date of such Revolving Credit Borrowing, (x) Type of Advances comprising
such Revolving Credit Borrowing, (y) aggregate amount of such Revolving Credit
Borrowing, and (z) in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance. Each Lender shall, before (i) in the case of a Eurodollar Rate Advance,
11:00 A.M. (New York City time) or (ii) in the case of a Base Rate Advance, 1:00
P.M. (New York City time) on the date of such Revolving Credit Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Office, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s address referred to in Section 9.02.
(b)
    Anything herein to the contrary notwithstanding, a Borrower may not select
Eurodollar Rate Advances for any Revolving Credit Borrowing if the obligation of
the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12.
(c)
    Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that


    15

--------------------------------------------------------------------------------







the related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower requesting such Revolving Credit
Borrowing shall indemnify each Lender, after receipt of a written request by
such Lender setting forth in reasonable detail the basis for such request,
against any loss, cost or expense actually incurred by such Lender as a result
of any failure by such Borrower to fulfill on or before the date specified in
such Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (other than loss of anticipated profits, indirect losses
and special or consequential damages), cost or expense actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.
(d)
    Unless the Agent shall have received notice from a Lender prior to the date
of any Revolving Credit Borrowing comprised of Eurodollar Rate Advances or prior
to 12:00 noon (New York City time) on the date of the proposed disbursement of
any Revolving Credit Borrowing comprised of Base Rate Advances that such Lender
will not make available to the Agent such Lender’s ratable portion of such
Revolving Credit Borrowing, the Agent may assume that such Lender has made such
portion available to the Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower requesting such
Revolving Credit Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (ii) in the case of such Lender,
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing. If such Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.
(e)
    The obligations of the Lenders hereunder to make Revolving Credit Advances
and to make payments pursuant to Section 9.04(e) are several and not joint. The
failure of any Lender to make any Revolving Credit Advance or to make any
payment under Section 9.04(e) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Credit Advance or to make its payment under Section 9.04(e).


    16

--------------------------------------------------------------------------------







SECTION 2.03.
    The Competitive Bid Advances. (a) Each Lender severally agrees that any
Borrower may make Competitive Bid Borrowings under this Section 2.03 from time
to time on any Business Day during the period from the date hereof until the
date occurring 30 days prior to the latest Termination Date in the manner set
forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate amount of the Advances then outstanding shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any Competitive Bid Reduction).
(i)
    A Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent, by telecopier, a notice of a Competitive Bid
Borrowing (a “Notice of Competitive Bid Borrowing”), in substantially the form
of Exhibit B-2 hereto, specifying therein the requested (u) date of such
proposed Competitive Bid Borrowing, (v) aggregate amount of such proposed
Competitive Bid Borrowing, (w) interest rate basis (LIBO Rate or fixed rate) to
be offered by the Lenders, (x) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period of each Competitive Bid
Advance to be made as part of such Competitive Bid Borrowing, or in the case of
a Competitive Bid Borrowing Consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 7 days
after the date of such Competitive Bid Borrowing or later than the earlier of
(I) 180 days after the date of such Competitive Bid Borrowing and (II) the
latest Termination Date), (y) interest payment date or dates relating thereto,
and (z) other terms (if any) to be applicable to such Competitive Bid Borrowing,
not later than 10:00 A.M. (New York City time) (A) at least one Business Day
prior to the date of the proposed Competitive Bid Borrowing, if such Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least four Business Days prior to the date
of the proposed Competitive Bid Borrowing, if such Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders are to be based on the LIBO Rate (the Advances
comprising such Competitive Bid Borrowing being referred to herein as “LIBO Rate
Advances”). Each Notice of Competitive Bid Borrowing of a Borrower shall be
irrevocable and binding on such Borrower. Any Notice of Competitive Bid
Borrowing by a Designated Subsidiary shall be given to the Agent in accordance
with the preceding sentence through the Company on behalf of such Designated
Subsidiary. The Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from a Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.
(ii)
    Each Lender may, if, in its sole discretion, it elects to do so, irrevocably
offer to make one or more Competitive Bid Advances to the Borrower proposing the


    17

--------------------------------------------------------------------------------







Competitive Bid Borrowing as part of such proposed Competitive Bid Borrowing at
a rate or rates of interest specified by such Lender in its sole discretion, by
notifying the Agent (which shall give prompt notice thereof to such Borrower),
before 9:30 A.M. (New York City time) on the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances and before 10:00 A.M. (New York City time) three Business Days
before the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify such Borrower of such offer at least 30 minutes before the time and on
the date on which notice of such election is to be given to the Agent by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, before 10:00 A.M. (New York City time) on the date on
which notice of such election is to be given to the Agent by the other Lenders,
and such Lender shall not be obligated to, and shall not, make any Competitive
Bid Advance as part of such Competitive Bid Borrowing; provided that the failure
by any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.
(iii)
    The Borrower proposing the Competitive Bid Borrowing shall, in turn, before
10:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances and before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, either:
(x)    cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or
(y)    accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (ii) above, in its sole discretion, by giving notice to the Agent
of the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to such Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect; provided, however, that such Borrower shall not accept
any offer in excess of the requested bid amount for any maturity. Such


    18

--------------------------------------------------------------------------------







Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the amount that each such Lender offered at such
interest rate.
(iv)
    If the Borrower proposing the Competitive Bid Advance notifies the Agent
that such Competitive Bid Borrowing is cancelled pursuant to paragraph (iii)(x)
above, the Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.
(v)
    If the Borrower proposing the Competitive Bid Advance accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
the Agent shall in turn promptly notify (A) each Lender that has made an offer
as described in paragraph (ii) above, of the date and aggregate amount of such
Competitive Bid Borrowing and whether or not any offer or offers made by such
Lender pursuant to paragraph (ii) above have been accepted by such Borrower,
(B) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Advance to be
made by such Lender as part of such Competitive Bid Borrowing, and (C) each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing, upon receipt, that the Agent has received forms of documents
appearing to fulfill the applicable conditions set forth in Article III. Each
Lender that is to make a Competitive Bid Advance as part of such Competitive Bid
Borrowing shall, before 12:00 Noon (New York City time) on the date of such
Competitive Bid Borrowing specified in the notice received from the Agent
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent pursuant to clause (C) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Office, in same day funds, such Lender’s
portion of such Competitive Bid Borrowing. Upon fulfillment of the applicable
conditions set forth in Article III and after receipt by the Agent of such
funds, the Agent will make such funds available to such Borrower at the Agent’s
address referred to in Section 9.02. Promptly after each Competitive Bid
Borrowing the Agent will notify each Lender of the amount of the Competitive Bid
Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.
(vi)
    If the Borrower proposing the Competitive Bid Advance notifies the Agent
that it accepts one or more of the offers made by any Lender or Lenders pursuant
to paragraph (iii)(y) above, such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender, after
receipt of a written request by such Lender setting forth in reasonable detail
the basis for such request,


    19

--------------------------------------------------------------------------------







against any loss, cost or expense actually incurred by such Lender as a result
of any failure by such Borrower to fulfill on or before the date specified in
the related Notice of Competitive Bid Borrowing for such Competitive Bid
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (other than loss of anticipated profits, indirect losses
and special or consequential damages), cost or expense actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.
(b)
    Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower that has
borrowed through such Competitive Bid Borrowing shall be in compliance with the
limitation set forth in the proviso to the first sentence of subsection (a)
above.
(c)
    Within the limits and on the conditions set forth in this Section 2.03, each
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03.
(d)
    Each Borrower that has borrowed through a Competitive Bid Borrowing shall
repay to the Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of such Competitive Bid Advance (such maturity
date being that specified by such Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. A Borrower shall have no right to prepay any principal amount of
any Competitive Bid Advance without the consent of the Lender that has made such
Competitive Bid Advance or as is specified in the Notice of Competitive Bid
Borrowing.
(e)
    Each Borrower that has borrowed through a Competitive Bid Borrowing shall
pay interest on the unpaid principal amount of each Competitive Bid Advance from
the date of such Competitive Bid Advance comprising such Competitive Bid
Borrowing to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to subsection (a)(ii) above, payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to subsection (a)(i) above, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), each


    20

--------------------------------------------------------------------------------







Borrower that has borrowed through a Competitive Bid Borrowing shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Advance comprising such Competitive Bid Borrowing that is owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.
(f)
    The indebtedness of any Borrower resulting from each Competitive Bid Advance
made to such Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.
SECTION 2.04.
    Fees. (a) Facility Fee. The Company agrees to pay to the Agent for the
account of each Lender a facility fee on the aggregate amount of such Lender’s
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Assumption, as the case may be,
pursuant to which it became a Lender in the case of each other Lender until the
date such Lender ceases to be a Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2016, and on the latest Termination Date.
(b)
    Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed in writing between the Company and the
Agent.
SECTION 2.05.
    Termination or Reduction of the Commitments. (a) Termination or Ratable
Reduction by the Company. The Company shall have the right, upon at least three
Business Days’ notice to the Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments of the Lenders, provided
that each partial reduction shall be in the aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and provided, further, that
the aggregate amount of the Commitments of the Lenders shall not be reduced to
an amount that is less than the aggregate principal amount of the Competitive
Bid Advances then outstanding. The aggregate amount of the Commitments, once
reduced or terminated as provided in this Section 2.05(a), may not be
reinstated.
(b)
    Termination by the Majority Lenders upon Change of Control. In the event
that a Change of Control occurs, (i) the Agent shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Company given not later
than 10 Business Days after receipt by the Lenders and the Agent of notice from
the Company of such Change of Control pursuant to Section 5.01(h)(iv), declare
the Commitments (determined without giving effect to any Competitive Bid
Reduction) to be terminated in whole, effective as of the date set forth in such


    21

--------------------------------------------------------------------------------







notice, provided, however, that such date shall be no earlier than 10 Business
Days after the Company’s receipt of such notice of termination and (ii) each
Borrower’s right to make a Borrowing under this Agreement shall thereupon be
suspended and shall remain suspended until 10 Business Days after receipt by the
Lenders and the Agent of notice from the Company of such Change of Control
pursuant to Section 5.01(h)(iv) unless the Majority Lenders shall have exercised
their right to terminate the Commitments as provided in clause (i) of this
Section 2.05(b), in which case each Borrower’s right to make a Borrowing under
this Agreement shall remain suspended until the effective date of such
termination. A notice of termination pursuant to this Section 2.05(b) shall have
the effect of accelerating the outstanding Advances of the Lenders and the Notes
of the Lenders and each Borrower shall, on or prior to the effective date of the
termination of the Commitments, prepay or cause to be prepaid the outstanding
principal amount of all Advances owing by any such Borrower to the Lenders,
together with accrued interest thereon to the date of such payment, any facility
fees or other fees payable to the Lenders pursuant to the provisions of Section
2.04, and all other amounts payable to the Lenders under this Agreement
(including, but not limited to, any increased costs or other amounts owing under
Section 2.11 and any indemnification for Taxes under Section 2.14). Upon such
prepayment and the termination of the Commitments in accordance with this
Section 2.05(b), the obligations of the Lenders under this Agreement shall, by
the provisions hereof, be released and discharged.
SECTION 2.06.
    Repayment of Revolving Credit Advances. Each Borrower shall repay to the
Agent for the ratable account of each Lender on the Termination Date applicable
to such Lender the aggregate principal amount of the Revolving Credit Advances
then outstanding in respect of such Borrower.
SECTION 2.07.
    Interest on Revolving Credit Advances. (a) Scheduled Interest. Each Borrower
shall pay interest on the unpaid principal amount of each Revolving Credit
Advance owing by such Borrower to each Lender from the date of such Revolving
Credit Advance until such principal amount shall be paid in full, at the
following rates per annum:
(i)
    Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)
    Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest


    22

--------------------------------------------------------------------------------







Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.
(b)
    Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Majority Lenders shall, require each Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Revolving
Credit Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder by such Borrower that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
(c)
    Additional Interest on Eurodollar Rate Advances. The applicable Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender to such Borrower, from the date of
such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the applicable Interest Period for such Advance from (ii)
the rate obtained by dividing such Eurodollar Rate by a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified in
reasonable detail to such Borrower through the Agent.
SECTION 2.08.
    Interest Rate Determination. (a) The Agent shall give prompt notice to the
relevant Borrowers and the Lenders of the applicable interest rate determined by
the Agent for purposes of Section 2.07(a)(i) or (ii).
(b)
    If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period (which cost each such Lender reasonably


    23

--------------------------------------------------------------------------------







determines in good faith is material), the Agent shall forthwith so notify each
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify each Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
(c)
    If any Borrower, in requesting a Revolving Credit Borrowing comprised of
Eurodollar Rate Advances, shall fail to select the duration of the Interest
Period for such Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)
    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(e)
    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(f)
    If adequate information is not available to the Agent for determining the
Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be:
(i)
    the Agent shall forthwith notify the relevant Borrower and the Lenders that
the interest rate cannot be determined for such Eurodollar Rate Advances or LIBO
Rate Advances, as the case may be;
(ii)
    with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance); and
(iii)
    the obligation of the Lenders to make Eurodollar Rate Advances or LIBO Rate
Advances or to Convert Revolving Credit Advances into Eurodollar Rate Advances


    24

--------------------------------------------------------------------------------







shall be suspended until the Agent shall notify each Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
SECTION 2.09.
    Optional Conversion of Revolving Credit Advances. Any Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Revolving Credit Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the relevant Borrower.
SECTION 2.10.
    Optional Prepayments of Revolving Credit Advances. Any Borrower may, upon
notice to the Agent stating the proposed date and aggregate principal amount of
the prepayment, given not later than 11:00 A.M. (New York City time) on the
second Business Day prior to the date of such proposed prepayment, in the case
of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time)
on the day of such proposed prepayment, in the case of Base Rate Advances, and,
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances comprising part of the same Revolving
Credit Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, such Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(d). Each notice of prepayment by a Designated Subsidiary shall be
given to the Agent through the Company.
SECTION 2.11.
    Increased Costs. (a) If, after the date hereof, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation of any law or regulation or in the
interpretation or administration of any law or regulation by any governmental
authority charged with the interpretation or administration thereof after the
Effective Date or (ii) the compliance with any guideline or request from any
central bank or other governmental authority having jurisdiction over any Lender
(whether or not having the force of law) after the Effective Date, there shall
be any increase in the cost to any Lender (which cost such Lender reasonably
determines in good faith is material) of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or LIBO Rate Advances resulting from the
imposition or increase of any applicable reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or any


    25

--------------------------------------------------------------------------------







condition (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern),
(ii) Excluded Taxes, (iii) FATCA and (iv) changes in the rate of tax on the net
or gross income of such Lender), then the Borrower of such Advances shall from
time to time, upon demand by such Lender made not later than 60 days after such
Lender obtains knowledge of such increased costs (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. Each Lender agrees
that if such Lender requests compensation for any amounts owing from a Borrower
for such increased cost under this Section 2.11(a), such Lender shall, prior to
a Borrower being required to pay such increased costs, furnish to such Borrower
a certificate of a senior financial officer of such Lender verifying that such
increased cost was actually incurred by such Lender and the amount of such
increased cost and setting forth in reasonable detail the basis therefore (with
a copy of such certificate to the Agent); provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.
(b)
    If, due to either (i) the introduction of or any change in or interpretation
of any law or regulation or (ii) compliance with any guideline or request from
any central bank or other governmental or regulatory authority which becomes
effective after the date hereof, any Lender determines that compliance with any
law or regulation or any guideline or request from any central bank or other
governmental authority having jurisdiction over any Lender (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender made not later than 60 days after such Lender obtains
knowledge of such increase in capital (with a copy of such demand to the Agent),
the Company shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
hereunder. Each Lender agrees that if such Lender requests compensation for any
amounts owing from the Company for such increase in capital under this Section
2.11(b), such Lender shall, prior to a Borrower being required to compensate
such Lender for such increase in capital or liquidity, furnish to the Company a
certificate of a senior financial officer of such Lender verifying that such
increase in capital was actually required by such Lender and the amount of such
increase in capital and setting forth in reasonable detail the basis therefore
(with a copy of such certificate to the Agent); provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.
(c)
    No Borrower shall be obligated to pay under this Section 2.11 any amounts
which relate to costs or increases of capital or liquidity incurred prior to the
12 months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital or liquidity is


    26

--------------------------------------------------------------------------------







imposed retroactively. In the case of any law, regulation, guideline or request
which is imposed retroactively, the Lender making demand for payment of any
amount under this Section 2.11 shall notify the related Borrower not later than
12 months from the date that such Lender should reasonably have known (but
promptly upon gaining knowledge of such increase) of such law, regulation,
guideline or request and such Borrower’s obligation to compensate such Lender
for such amount is contingent upon such Lender’s so notifying such Borrower;
provided, however, that any failure by such Lender to provide such notice shall
not affect such Borrower’s obligations under this Section 2.11 with respect to
amounts resulting from costs or increases of capital or liquidity incurred after
the date which occurs 12 months immediately preceding the date on which such
Lender notified such Borrower of such law, regulation, guideline or request.
(d)
    If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment as reasonably determined by such Lender.
(e)    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
SECTION 2.12.
    Illegality. (a) Notwithstanding any other provision of this Agreement, if
any Lender shall after the date hereof, notify the Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over any Lender asserts that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain Eurodollar
Rate Advances or LIBO Rate Advances hereunder, (i) each Eurodollar Rate Advance
or LIBO Rate Advance, as the case may be, will automatically, upon such demand,
Convert into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.07(a)(i), as the case may be, and (ii) the obligation of
the Lenders to make Eurodollar Rate Advances or LIBO Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify each Borrower and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to


    27

--------------------------------------------------------------------------------







continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not be otherwise
disadvantageous to such Lender.
(b)
    For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.12, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
SECTION 2.13.
    Payments and Computations. (a) Each Borrower shall make each payment
hereunder and relating to the Advances without condition or deduction for any
counterclaim, defense, recoupment or setoff not later than 1:00 P.M. (New York
City time) on the day when due in U.S. dollars to the Agent at the Agent’s
Office in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.07(c), 2.11, 2.14 or 9.04(d)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and relating to the
Advances in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)
    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)
    Whenever any payment hereunder or relating to the Advances shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next


    28

--------------------------------------------------------------------------------







succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
(d)
    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Lenders from such Borrower hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.
SECTION 2.14.
    Taxes. (a) Any and all payments by each Borrower hereunder or relating to
the Advances shall be made, in accordance with Section 2.13, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender and the Agent, taxes imposed on its net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof or by any jurisdiction in
which such Lender or the Agent (as the case may be) is doing business that is
unrelated to this Agreement and such net income taxes or franchise taxes that
would not have been imposed if such Lender or the Agent (as the case may be) had
not been conducting such unrelated business and, in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction of such Lender’s Applicable Lending Office
or any political subdivision thereof and (ii) any United States withholding tax
imposed under FATCA (all such excluded taxes being hereinafter referred to as
“Excluded Taxes” and all such non‑excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or
relating to the Advances being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or relating to the Advances to any Lender or the Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions for Taxes (including deductions for Taxes applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.


    29

--------------------------------------------------------------------------------







(b)
    In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or relating to the Advances or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or relating to the Advances (hereinafter
referred to as “Other Taxes”).
(c)
    Each Borrower shall indemnify each Lender and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability for penalties,
interest and reasonable expenses arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor; provided that such
Lender shall, prior to a Borrower being required to indemnify such Lender
pursuant to this Section 2.14(c), furnish to such Borrower a certificate of a
senior financial officer of such Lender verifying that such Taxes or Other Taxes
were actually incurred by such Lender and the amount of such Taxes or Other
Taxes and setting forth in reasonable detail the basis therefor (with a copy of
such certificate to the Agent), provided, however, that such certificate shall
be conclusive and binding for all purposes, absent manifest error.
(d)
    Within 30 days after the date of any payment of Taxes, each Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing payment thereof.
(e)
    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by any Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Agent and each Borrower with two original Internal Revenue Service
forms W-8ECI or W-8BEN, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or relating to the Advances. If the forms
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Assumption pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the


    30

--------------------------------------------------------------------------------







future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date.
(ii)    Each Lender that is a United States person on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
requested in writing by any Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide the Agent and each Borrower with two
original Internal Revenue Service form W-9, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from United States federal backup withholding tax on payments pursuant to
this Agreement or relating to the Advances.
(iii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Company and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested in writing by the Company or
the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested in writing by the Company or the
Agent as may be necessary for each Borrower and the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For the avoidance of doubt, if any Lender fails to
deliver to the Company or the Agent any documentation described in this Section
2.14(e)(iii) for whatever reason, the Borrower or the Agent, as applicable,
shall be entitled to deduct or withhold as required by FATCA, and such amounts
deducted or withheld that are Excluded Taxes shall not be treated as Taxes or
Other Taxes for which Section 2.14(a), (b) or (c) applies. For purposes of this
Section 2.14(e)(iii), FATCA shall include amendments made to FATCA after the
date of this Agreement.
(iv)    For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
(f)
    For any period with respect to which a Lender has failed to provide each
Borrower with the appropriate form described in Section 2.14(e)(i) or (ii)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e)(i) or (ii)
above), such Lender shall not be entitled to indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form required hereunder, each
Borrower agrees to take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.


    31

--------------------------------------------------------------------------------







(g)
    If any Lender determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes or
Other Taxes paid or reimbursed by a Borrower pursuant to subjection (a) or (c)
above in respect of payments under this Agreement or relating to the Advances, a
current monetary benefit that it would otherwise not have obtained, and that
would result in the total payments under this Section 2.14 exceeding the amount
needed to make such Lender whole, such Lender shall pay to such Borrower, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all reasonable out-of-pocket expenses
in securing such refund, deduction or credit.
SECTION 2.15.
    Sharing of Payments, Etc.
Except as otherwise expressly permitted hereunder, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Revolving Credit Advances
made by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving Credit Advances and accrued interest thereon
greater than its ratable share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Advances of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Advances and other amounts
owing them, provided that:
(a)
    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)
    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Advances to any assignee or participant, other than an
assignment to a Borrower or any Affiliate thereof (as to which the provisions of
this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


    32

--------------------------------------------------------------------------------







SECTION 2.16.
    Use of Proceeds. The proceeds of the Advances shall be available (and each
Borrower agrees that it shall use such proceeds) solely (i) for general
corporate purposes of such Borrower and its Subsidiaries and (ii) for
acquisitions by such Borrower that have been approved by the Board of Directors
(or comparable governing group) of the Person that is to be acquired by such
Borrower and other transactions permitted hereunder.
SECTION 2.17.
    Mandatory Assignment by a Lender; Mitigation. (a)    Designation of a
Different Lending Office. If any Lender requests compensation under Section
2.11, or requires the Borrowers to pay additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.14,
or if any Lender notifies the Agent that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder pursuant to
Section 2.12, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.14, as the case may be, in the future, or
the provisions of Section 2.12 would not apply to such Lender, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if any Borrower is required to pay additional amounts to any Lender or
any governmental authority for the account of any Lender pursuant to Section
2.14 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a), if any Lender
notifies the Agent that it is unlawful for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder pursuant to Section 2.12 or if any
Lender is a Defaulting Lender or fails to approve any amendment to this
Agreement which is approved by the Majority Lenders, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.07), all of its interests, rights and obligations under this Agreement and the
Notes to an Eligible Assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Agent an assignment fee of $1,000 if
the assignee is not an existing Lender;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the Notes (including any
amounts under Section 9.04(d)) from the assignee (to the extent of such


    33

--------------------------------------------------------------------------------







outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.18.
    Evidence of Debt. (a)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Revolving Credit Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Revolving Credit Advances. Each Borrower agrees that upon reasonable notice by
any Lender to such Borrower (with a copy of such notice to the Agent) to the
effect that a Revolving Credit Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Revolving Credit Advances owing to, or to be made by, such Lender, such
Borrower shall promptly execute and deliver to such Lender a Revolving Credit
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.
(b)
    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from such
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from each Borrower hereunder and each Lender’s share thereof.
(c)
    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.


    34

--------------------------------------------------------------------------------







SECTION 2.19.
    [Reserved].
SECTION 2.20.
    Defaulting Lenders. (a)  Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
(i)
    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01.
(ii)
    Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 9.05), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, as the Borrower may
request (so long as no Default exists), to the funding of any Revolving Credit
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolving Credit Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, however, that
notwithstanding the foregoing clauses first through sixth, if (x) such payment
is a payment of the principal amount of any Revolving Credit Borrowing in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Revolving Credit Borrowings were made at a time when the
conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Credit Advances to all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Credit Advances owed to that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.


    35

--------------------------------------------------------------------------------







(iii)
    Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.04(a) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to the aggregate principal
amount of the Revolving Credit Advances funded by it.
(iv)
    Termination of Commitment. The Company may terminate the unused amount of
the Commitment of any Defaulting Lender upon not less than ten Business Days’
prior notice to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.20(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Agent or any Lender may have against such
Defaulting Lender.
(b)    Defaulting Lender Cure. If the Company and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Credit
Advances to be held on a pro rata basis by the Lenders in accordance with their
respective Commitments, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
    

CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01.
    Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:
(a)
    There shall have occurred no Material Adverse Change since December 31,
2015, except as disclosed by the Company in writing to the Lenders prior to the
date of execution of this Agreement.


    36

--------------------------------------------------------------------------------







(b)
    The Company shall have notified the Agent in writing as to the proposed
Effective Date.
(c)
    The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders that shall have been invoiced as of the Effective Date (including
the accrued fees and expenses of counsel to the Agent), in each case solely to
the extent such fees and expenses are required by other provisions of this
Agreement to be so paid.
(d)
    On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:
(i)
    The representations and warranties of the Company contained in Section 4.01
are correct on and as of the Effective Date, and
(ii)
    No event has occurred and is continuing that constitutes a Default.
(e)
    The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent
and each of the Lenders and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:
(i)
    The Revolving Credit Notes of the Company to the order of the Lenders,
respectively, to the extent requested by any Lender pursuant to Section 2.18.
(ii)
    Certified copies of the resolutions of the Board of Directors of the Company
approving this Agreement and the Notes of the Company, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such Notes.
(iii)
    A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.


    37

--------------------------------------------------------------------------------







(iv)
    A favorable opinion of Leslie M. Turner, Senior Vice President, General
Counsel and Secretary of the Company, substantially in the form of Exhibit G
hereto.
(v)
    Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request prior to the Effective Date.
SECTION 3.02.
    Initial Borrowing of Each Designated Subsidiary. The obligation of each
Lender to make an initial Advance to each Designated Subsidiary following any
designation of such Designated Subsidiary as a Borrower hereunder pursuant to
Section 9.08 is subject to the Agent’s receipt on or before the date of such
Initial Advance of each of the following, in form and substance satisfactory to
the Agent and dated such date, and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:
(a)
    The Revolving Credit Notes of such Borrower to the order of the Lenders,
respectively, to the extent requested by any Lender pursuant to Section 2.18.
(b)
    Certified copies of the resolutions of the Board of Directors of such
Borrower approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
(c)
    A certificate of the Secretary or an Assistant Secretary of such Borrower
certifying the names and true signatures of the officers of such Borrower
authorized to sign this Agreement and the Notes of such Borrower and the other
documents to be delivered hereunder.
(d)
    A certificate signed by a duly authorized officer of the Company, dated as
of the date of such initial Advance, certifying that such Borrower shall have
obtained all governmental and third party authorizations, consents, approvals
(including exchange control approvals) and licenses required under applicable
laws and regulations necessary for such Borrower to execute and deliver this
Agreement and the Notes of such Borrower and to perform its obligations
thereunder.
(e)
    The Designation Letter of such Designated Subsidiary, substantially in the
form of Exhibit E hereto.


    38

--------------------------------------------------------------------------------







(f)
    With respect to each Designated Subsidiary that has its principal place of
business outside of the United States of America, evidence of the Process
Agent’s acceptance of its appointment pursuant to Section 9.12(a) as the agent
of such Borrower, substantially in the form of Exhibit F hereto.
(g)
    A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such Initial Advance, substantially in
the form of Exhibit H hereto or such other form as may be reasonably acceptable
to the Agent.
(h)
    Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request, including documentation and other information
that the Agent or any Lender may request in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations.
SECTION 3.03.
    Conditions Precedent to Each Revolving Credit Borrowing. The obligation of
each Lender to make a Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Revolving Credit Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing and the acceptance by the Borrower
requesting such Revolving Credit Borrowing of the proceeds of such Revolving
Credit Borrowing shall constitute a representation and warranty by such Borrower
that on the date of such Borrowing such statements are true):
(i)
    the representations and warranties of the Company contained in
Section 4.01(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (B)
thereof)) are correct on and as of the date of such Revolving Credit Borrowing,
before and immediately after giving effect to such Revolving Credit Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, and, if such Borrower is a Designated Subsidiary, the representations
and warranties of such Borrower contained in its Designation Letter are correct
on and as of the date of such Revolving Credit Borrowing, before and immediately
after giving effect to such Revolving Credit Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
(ii)
    no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
SECTION 3.04.
    Conditions Precedent to Each Competitive Bid Borrowing. The obligation of
each


    39

--------------------------------------------------------------------------------







Lender that is to make a Competitive Bid Advance on the occasion of a
Competitive Bid Borrowing to make such Competitive Bid Advance as part of such
Competitive Bid Borrowing is subject to the conditions precedent that (a) the
Agent shall have received the written confirmatory Notice of Competitive Bid
Borrowing with respect thereto, (b) on or before the date of such Competitive
Bid Borrowing, but prior to such Competitive Bid Borrowing, the Agent shall have
received a Competitive Bid Note payable to the order of such Lender for each of
the one or more Competitive Bid Advances to be made by such Lender as part of
such Competitive Bid Borrowing, in a principal amount equal to the principal
amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.03, and (c) on the date of such Competitive Bid Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Competitive Bid Borrowing and the acceptance by the Borrower
requesting such Competitive Bid Borrowing of the proceeds of such Competitive
Bid Borrowing shall constitute a representation and warranty by such Borrower
that on the date of such Competitive Bid Borrowing such statements are true):
(ii)
    the representations and warranties of the Company contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (B) thereof)) are
correct on and as of the date of such Competitive Bid Borrowing, before and
immediately after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Borrower is a Designated Subsidiary, the representations and
warranties of such Borrower contained in its Designation Letter are correct on
and as of the date of such Competitive Bid Borrowing, before and immediately
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
(iii)
    no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
SECTION 3.05.
    Determinations Under Section 3.01. For purposes of determining compliance
with the conditions specified in Section 3.01, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Agent responsible for
the transactions contemplated by this Agreement shall have received notice from
such Lender prior to the date that the Company, by notice to the Lenders,
designates as the proposed Effective Date, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date.


    40

--------------------------------------------------------------------------------







ARTICLE IV
    

REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
    Representations and Warranties of the Company. The Company represents and
warrants as follows:
(i)
    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
(j)
    The execution, delivery and performance by the Company of this Agreement and
the Notes of the Company to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Company’s charter or by‑laws or (ii) any law or any
contractual restriction binding on or affecting the Company, except where such
contravention would not be reasonably likely to have a Material Adverse Effect.
(k)
    No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes of the Company to be delivered by it, except for those
authorizations, approvals, actions, notices and filings (i) listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect and (ii) where the Company’s failure to
receive, take or make such authorization, approval, action, notice or filing
would not have a Material Adverse Effect.
(l)
    This Agreement has been, and each of the Notes of the Company to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes of the
Company when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.
(m)
    The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2015, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated condensed


    41

--------------------------------------------------------------------------------







balance sheet of the Company and its Subsidiaries as at April 3, 2016, and the
related Consolidated statements of income and condensed cash flows of the
Company and its Subsidiaries for the three months then ended, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present, subject, in the case of said balance sheet as at
April 3, 2016, and said statements of income and cash flows for the three months
then ended, to audit adjustments, the Consolidated financial condition of the
Company and its Subsidiaries as at such dates and the Consolidated results of
the operations of the Company and its Subsidiaries for the periods ended on such
dates, all in accordance with accounting principles generally accepted in the
United States consistently applied; provided, however, that said balance sheet
and statements of income and cash flows for the three months ended as at April
3, 2016 are instead prepared in accordance with applicable rules and regulations
of the Securities and Exchange Commission. Since December 31, 2015, there has
been no Material Adverse Change.
(n)
    There is no pending or, to the Company’s knowledge, threatened action, suit,
investigation, litigation or proceeding, including, without limitation, any
Environmental Action against, or to the Company’s knowledge, affecting the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (A) would be reasonably likely to have a Material Adverse Effect
or (B) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(o)
    No proceeds of any Advance will be applied in any manner that will violate
or cause any Lender to violate Regulation U issued by the Board of Governors of
the Federal Reserve System.
(p)
    The Company is not, and immediately after the application by the Company of
the proceeds of each Advance will not be, an “investment company”, or a company
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.
(q)
    The Company and each of its Subsidiaries is in compliance with the
applicable provisions of ERISA except where the failure to be in compliance
would not have a Material Adverse Effect.
(r)
    No report, financial statement, certificate or other written information
furnished by or on behalf of the Company to the Agent or any Lender in
connection with the transactions contemplated or delivered hereunder (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when


    42

--------------------------------------------------------------------------------







taken as a whole and in the light of the circumstances under which they were
made, not misleading.
(s)
    The Company has implemented and maintains in effect policies and procedures
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or any of their
respective officers or, to the knowledge of the Company or such Subsidiary,
their respective directors or employees or (b) to the knowledge of the Company,
any agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.
ARTICLE V
    

COVENANTS OF THE COMPANY
SECTION 5.01.
    Affirmative Covenants. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, the Company will:
(b)
    Compliance with Laws, Obligations, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(i),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect; and maintain in effect and enforce policies and
procedures designed to promote compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
(c)
    Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent if the failure to
so pay and discharge would be reasonably likely to have a Material Adverse
Effect, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, will by
law become a Lien upon its property; provided, however, that neither the Company
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained.


    43

--------------------------------------------------------------------------------







(d)
    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (or continue to maintain self-insurance) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or such Subsidiary operates.
(e)
    Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence, and
take such reasonable steps to preserve and maintain its rights (charter and
statutory) and franchises; provided, however, that the Company and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) and provided further that neither the Company nor any of its
Subsidiaries shall be required to preserve any right or franchise if the loss
thereof would not be reasonably likely to have a Material Adverse Effect.
(f)
    Authorizations. Obtain, and cause each Designated Subsidiary with a
principal place of business outside the United States to obtain, at any time and
from time to time all authorizations, licenses, consents or approvals (including
exchange control approvals) as shall now or hereafter be necessary or desirable
under applicable law or regulations in connection with such Designated
Subsidiary’s making and performance of this Agreement and, upon the request of
any Lender, promptly furnish to such Lender copies thereof.
(g)
    Keeping of Books. Keep, and cause each of its Material Subsidiaries with a
principal place of business in the United States to keep, proper books of record
and account, in which full and correct entries in all material respects shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
(h)
    Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used in
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so would not be reasonably
likely to have a Material Adverse Effect.
(i)
    Reporting Requirements. Furnish to the Lenders:
(i)
    as soon as available and in any event within 45 days after the end


    44

--------------------------------------------------------------------------------







of each of the first three quarters of each fiscal year of the Company,
Consolidated condensed balance sheet of the Company and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and Consolidated
condensed statements of cash flows of the Company and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to audit adjustments) by the chief
financial officer of the Company as having been prepared in accordance with
applicable rules and regulations of the Securities and Exchange Commission and a
certificate of the chief financial officer of the Company as to compliance with
the terms of this Agreement;
(ii)
    as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual report for such year for the
Company and its Subsidiaries, containing Consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion of KPMG LLP or other
nationally recognized independent public accountants and a certificate of the
chief financial officer of the Company as to compliance with the terms of this
Agreement;
(iii)
    as soon as possible and in any event within five days after a responsible
officer becomes aware of the occurrence of each Default continuing on the date
of such statement, a statement of the chief financial officer of the Company
setting forth the details of such Default and the action that the Company has
taken and proposes to take with respect thereto;
(iv)
    as soon as possible and in any event within three days after the occurrence
of a Change of Control, notice of such Change of Control setting forth the
details of such Change of Control;
(v)
    promptly after the sending or filing thereof, copies of all reports and
registration statements that the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
(vi)
    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
(vii)
    such other information respecting the Company or any of its


    45

--------------------------------------------------------------------------------







Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.01(h)(i), (h)(ii),
(h)(v) or (h)(vi) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 9.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the Company shall notify the Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents to the
extent requested by the Agent. The Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Company hereby acknowledges that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Company
hereunder (collectively, “Borrower Materials”) by posting the Company Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Company or
its Subsidiaries, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
(j)
    Compliance with Environmental Laws. Comply, and cause each of its


    46

--------------------------------------------------------------------------------







Subsidiaries to comply and take all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties, to comply with all
applicable Environmental Laws and Environmental Permits except where the failure
to so comply would not be reasonably likely to have a Material Adverse Effect.
SECTION 5.02.
    Negative Covenants. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, the Company will not:
(f)
    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:
(i)
    Permitted Liens,
(ii)
    purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary of the Company in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,
(iii)
    any assignment of any right to receive income existing on the Effective Date
and any Liens existing on the Effective Date,
(iv)
    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
(v)
    Liens arising in connection with capital lease obligations;


    47

--------------------------------------------------------------------------------







provided, however, that no such Lien shall extend to or cover any property or
assets other than the property and assets subject to such capital lease
obligations,
(vi)
    precautionary Liens provided by the Company or any Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets (other than
the right to receive income) by the Company or such Subsidiary which transaction
constitutes a “sale” under GAAP,
(vii)
    any assignment of the right to receive income in connection with the sale of
a Subsidiary or a business unit otherwise permitted under this Agreement,
(viii)
    other Liens or any other assignment of any right to receive income (in
addition to the Liens and assignments permitted under the other clauses of this
Section 5.02(a) securing Debt in an aggregate principal amount not to exceed the
greater of: (a) $450,000,000 or (b) 10% of the Consolidated total assets of the
Company as reflected in the financial statements most recently delivered under
Section 5.01(h), and
(ix)
    the replacement, extension or renewal of any Lien or any assignment of any
right to receive income permitted by clause (iii) or (iv) above upon or in the
same property theretofore subject thereto or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured thereby.
(g)
    Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that the Company merge with any other
Person so long as the Company is the surviving entity, provided, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.
(h)
    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof or reasonable extensions thereof or activities ancillary thereto.
(i)
    Use of Proceeds. Request any Borrowing or use, or permit any of its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (i) in furtherance of an offer,
payment, promise to pay, or


    48

--------------------------------------------------------------------------------







authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.03.
    Financial Covenant. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, the Company shall maintain, as of the end
of each fiscal quarter, a ratio of (a) Pre-Tax Income from Continuing Operations
for the four fiscal quarters then ended to (b) Consolidated Interest Expense for
such four fiscal quarters of not less than 2.0 to 1.0.
ARTICLE VI
    

EVENTS OF DEFAULT
SECTION 6.01.
    Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:
(j)
    Any Borrower shall fail to pay any principal of any Advance within one
Business Day after the same becomes due and payable; or any Borrower shall fail
to pay any interest on any Advance or make any other payment of fees or other
amounts payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or
(k)
    Any representation or warranty made by any Company herein or, if such
Borrower is a Designated Subsidiary, in such Borrower’s Designation Letter, or
by any Borrower in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or
(l)
    (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) or (h)(iii) or (iv), 5.02 or 5.03, or
(ii) the Company or any other Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(h)(i), (ii) or (v) if such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the relevant Borrower by the Agent or any Lender, or
(iii) the Company or any other Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain


    49

--------------------------------------------------------------------------------







unremedied for 30 days after written notice thereof shall have been given to the
relevant Borrower by the Agent or any Lender; or
(m)
    Any Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $125,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of such Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof, unless the event
giving rise to such prepayment, redemption, purchase or defeasance is not
related directly to any action taken by, or the condition (financial or
otherwise) or operations of, the Company, any of its Subsidiaries, or any of
their respective properties; or
(n)
    Any Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
any of its Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
(o)
    Any judgment or order for the payment of money in excess of $125,000,000
shall be rendered against any Borrower or any of its Subsidiaries and there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or


    50

--------------------------------------------------------------------------------







order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(f) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A” by A.M. Best Company, has been notified of,
and has not denied coverage of the claim made for payment of, the amount of such
judgment or order; or
(p)
    The Company or any ERISA Affiliate shall incur, or, in the reasonable
opinion of the Majority Lenders, shall be reasonably likely to incur liability
in excess of $125,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization, insolvency or termination of a Multiemployer
Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company and each other
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Company and each other Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances to such Borrower (or, if such
event has occurred in respect of the Company, to make Advances to any Borrower)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts owing by such Borrower (or, if such event has occurred in
respect of the Company, owing by all of the Borrowers) shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.
ARTICLE VII
    

GUARANTY
SECTION 7.01.
    Guaranty. For valuable consideration, receipt whereof is hereby
acknowledged, and to induce each Lender to make Advances to the Designated
Subsidiaries and to induce the Agent to act hereunder, the Company hereby
unconditionally and irrevocably guarantees to each Lender and the Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Designated Subsidiaries now or hereafter
existing under this Agreement or the Notes, whether for principal, interest,
fees, indemnities, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable


    51

--------------------------------------------------------------------------------







and documented expenses (including reasonable counsel fees and expenses)
incurred by the Agent or any Lender in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, the Company’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
that would be owed by any Designated Subsidiary to the Agent or any Lender under
this Agreement and the Notes but for the fact that such Guaranteed Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Designated Subsidiary.
SECTION 7.02.
    Guaranty Absolute. The Company guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent or any Lender with
respect thereto. The obligations of the Company under this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement and the Notes, and a separate action
or actions may be brought and prosecuted against the Company to enforce the
obligations of the Company under this Guaranty, irrespective of whether any
action is brought against any Borrower or whether any Borrower is joined in any
such action or actions. The liability of the Company under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defenses (other than payment in full) it may now
or hereafter have in any way relating to, any or all of the following:
(a)
    any lack of validity or enforceability of this Agreement or the Notes, or
any other agreement or instrument relating thereto;
(b)
    any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement or the Notes, or any other amendment
or waiver of or any consent to departure from this Agreement or any Note,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Designated Subsidiary
or any of its Subsidiaries or otherwise;
(c)
    any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
(d)
    any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;
(e)
    any failure of the Agent or any Lender to disclose to the Company or any
Designated Subsidiary any information relating to the financial condition,
operations, properties or prospects of any Designated Subsidiary now or in the
future known to the


    52

--------------------------------------------------------------------------------







Agent or such Lender, as the case may be (the Company waiving any duty on the
part of the Agent or the Lenders to disclose such information); or
(f)
    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or the Company or any other guarantor or
surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Designated Subsidiary or otherwise, all as
though such payment had not been made.
SECTION 7.03.
    Waivers and Acknowledgments. (g) The Company hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the Agent or
any Lender exhaust any right or take any action against any Designated
Subsidiary or any other Person, and all other notices and demands whatsoever.
(h)
    The Company hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(i)
    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in this Section 7.03 are knowingly
made in contemplation of such benefits.
SECTION 7.04.
    Subrogation. The Company will not exercise any rights that it may now or
hereafter acquire against any Designated Subsidiary or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Company’s obligations under this Guaranty or any provision of this Agreement
or the Notes, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or any Lender against such
Designated Subsidiary or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
such Designated Subsidiary or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated. If any amount shall be paid to the Company in violation
of the preceding sentence at any time prior to the later of the payment in full
in cash of


    53

--------------------------------------------------------------------------------







the Guaranteed Obligations and all other amounts payable under this Guaranty and
the latest Termination Date, such amount shall be held in trust for the benefit
of the Agent and Lenders and shall forthwith be paid to the Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of
this Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall be paid in full in cash and
(iii) the latest Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment by the Company.
SECTION 7.05.
    Continuing Guaranty; Assignments Under the Credit Agreement. This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until the
later of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Agreement and the latest Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
any Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07 of this Agreement.
SECTION 7.06.
    No Stay. The Company agrees that, as between (a) the Company and (b) the
Lenders and the Agent, the Guaranteed Obligations of any Designated Subsidiary
guaranteed by the Company hereunder may be declared to be forthwith due and
payable as provided in Article VI hereof for purposes of this Guaranty by
declaration to the Company as guarantor notwithstanding any stay, injunction or
other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such Guaranteed Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Guaranty.


    54

--------------------------------------------------------------------------------







ARTICLE VIII
    

THE AGENT
SECTION 8.01.
    Authorization and Authority. Each of the Lenders hereby irrevocably appoints
Citibank to act on its behalf as the Agent hereunder and under any Notes and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Section 8.06 to the extent therein
provided) are solely for the benefit of the Agent and the Lenders, and neither
the Company nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions.
SECTION 8.02.
    Rights as a Lender. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
SECTION 8.03.
    Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law; and
(c)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.


    55

--------------------------------------------------------------------------------







The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any Note or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
SECTION 8.04.
    Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05.
    Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
SECTION 8.06.
    Resignation of Agent. (a)    The Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, subject the Company’s
approval (not to be unreasonably withheld


    56

--------------------------------------------------------------------------------







and so long no Event of Default is continuing), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Agent may on behalf of the
Lenders, subject the Company’s approval (not to be unreasonably withheld and so
long no Event of Default is continuing), appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Majority Lenders may, subject the Company’s
approval (not to be unreasonably withheld and so long no Event of Default is
continuing), to the extent permitted by applicable law, by notice in writing to
the Company and such Person remove such Person as Agent and, subject to the
Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), appoint a successor. If no such successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Majority Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the Notes (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
SECTION 8.07.
    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based


    57

--------------------------------------------------------------------------------







upon this Agreement or any related agreement or any document furnished hereunder
or thereunder.
ARTICLE IX
    

MISCELLANEOUS
SECTION 9.01.
    Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any Revolving Credit Notes, and no consent to any departure by the Company or
any other Borrower therefrom, shall be effective unless in writing signed by the
Majority Lenders and the Company or the applicable Borrower, as the case may be,
and either acknowledged by or notified to the Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, notwithstanding the foregoing,
no such amendment, waiver or consent shall:
(j)
    waive any condition set forth in Section 3.01 without the written consent of
each Lender;
(k)
    extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 6.01) without the written consent of such Lender;
(l)
    postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder
without the written consent of each Lender directly affected thereby;
(m)
    reduce the principal of, or the rate of interest specified herein on, any
Advance, or any fees or other amounts payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Majority Lenders shall be necessary to amend Section 2.07(c)
or to waive any obligation of any Borrower to pay interest at the rate
proscribed by Section 2.07(c);
(n)
    change the pro rata sharing of payments set forth in Section 2.15 during the
continuation of an Event of Default without the written consent of each Lender;
(o)
    change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or


    58

--------------------------------------------------------------------------------







(p)
    release the Company from the Guaranty without the written consent of each
Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any Note and
(ii) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
SECTION 9.02.
    Notices, Etc. Notices Generally. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)    if to the Company or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


    59

--------------------------------------------------------------------------------







(a)
    Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)
    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith,
material breach of the provisions hereof, or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(c)
    Change of Address, Etc. Each of the Company and the Agent may change its


    60

--------------------------------------------------------------------------------







address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
(d)
    Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Revolving
Credit Borrowing) purportedly given by or on behalf of a Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.
SECTION 9.03.
    No Waiver; Remedies. No failure on the part of any Lender or the Agent to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any Note, the
authority to enforce rights and remedies hereunder and under the Notes against
the Company or any other Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Section
6.01 for the benefit of all the Lenders; provided, however, that the foregoing
shall not prohibit (a) the Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder, (b) any Lender from exercising setoff rights in accordance with
Section 9.05 (subject to the terms of Section 2.15), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any debtor
relief law; and provided, further, that if at any time there is no Person acting
as Agent hereunder, then (i) the Majority Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 6.01 and (ii) in


    61

--------------------------------------------------------------------------------







addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.15, any Lender may, with the consent of the
Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.
SECTION 9.04.
    Costs and Expenses. (e) The Company agrees to pay or cause to be paid on
demand all reasonable and documented costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, messenger costs and expenses and (B) the
reasonable fees and expenses of one counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement. The Company further agrees to pay or cause to be paid on
demand all reasonable and documented costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).
(f)
    The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances whether or not such investigation, litigation or proceeding is brought
by any Borrower or the directors, shareholders or creditors of any Borrower or
an Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except (i) to the extent such claim, damage, loss, liability or
expense results from such Indemnified Party’s (or its officers, directors,
employees, agents or controlling persons) gross negligence, bad faith, material
breach of the provisions hereof, or willful misconduct and (ii) to the extent
relating to any investigation, litigation or proceeding solely between or among
Indemnified Parties not arising by any act or omission by the Company; provided
further, that this Section 9.04(b) shall not apply with respect to taxes other
than any taxes that represent losses or damages arising from any non-tax claim.
(g)
    Promptly after receipt by an Indemnified Party of notice of the commencement
of any action or proceeding involving any claim, damage, loss or liability
referred to in paragraph (b) above, such Indemnified Party will, if a claim in
respect thereof is to be made against any Borrower, give written notice to such
Borrower of the commencement of


    62

--------------------------------------------------------------------------------







such action; provided that the failure of any Indemnified Party to give notice
as provided in this Section 9.04(c) shall not relieve such Borrower of its
obligations under paragraph (b) above, except only to the extent that such
Borrower actually suffers damage solely as a result of such failure to give
notice. In the event that any such action or proceeding is brought against an
Indemnified Party, unless in such Indemnified Party’s sole judgment (based on
advise of counsel) a conflict of interest between such Indemnified Party and a
Borrower may exist in respect thereof, such Borrower shall be entitled to
participate in and to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party. After notice from such Borrower to such
Indemnified Party of its election to assume the defense thereof, such Borrower
shall not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof (other than reasonable costs of investigation). No Borrower shall
consent to the entry of any dismissal or judgment, or enter into any settlement
of any pending or threatened action or proceeding against any Indemnified Party
that is or could have been a party and for whom indemnity could have been sought
under paragraph (b) above without the consent of such Indemnified Party unless
such judgment, dismissal or settlement includes as an unconditional term thereof
the giving of a release from all liability in respect of such action or
proceeding to such Indemnified Party; provided that each Indemnified Party
agrees that, if a Borrower reconfirms to such Indemnified Party that it is
indemnified from all liability in respect of any such action or proceeding
referred to in the preceding sentence, such Indemnified Party will not enter
into any settlement of any such action or proceeding without the consent of such
Borrower (which consent shall not be unreasonably withheld). In addition to the
foregoing, each Borrower shall not, in assuming the defense of any Indemnified
Party, agree to any dismissal or settlement without the prior written consent of
such Indemnified Party if such dismissal or settlement (A) would require any
admission or acknowledgement of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any nonmonetary relief to any Persons to be
performed by such Indemnified Party.
(h)
    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance,
(i) as a result of a payment or Conversion pursuant to Section 2.03(d), 2.10 or
2.12, (ii) as a result of acceleration of the maturity of the Advances pursuant
to Section 6.01 or for any other reason, or (iii) by an Eligible Assignee to a
Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to Section
9.07 as a result of a demand by the Company pursuant to Section 2.17, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably and actually incur as a result of such payment or Conversion,
including, without limitation, any loss (other than loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance.


    63

--------------------------------------------------------------------------------







(i)
    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s ratable share (determined by each Lender’s Commitment as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (e) are subject to the provisions of
Section 2.02(e).
(j)
    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and hereby waive, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Advance or the use of the proceeds thereof. No
Indemnified Party referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the transactions contemplated
hereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
court of competent jurisdiction.
(k)
    Without prejudice to the survival of any other agreement of any Borrower
hereunder, the agreements and obligations of such Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and relating to the Advances.
SECTION 9.05.
    Right of Set‑off. If an Event of Default shall have occurred and be
continuing under Section 6.01 and the granting of the consent specified in
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to Section 6.01 shall have been obtained, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
trust accounts, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Company or any other Borrower against any
and all of the obligations of the Company or such Borrower now or hereafter
existing under this Agreement or any Note to such Lender, irrespective of
whether or not such Lender


    64

--------------------------------------------------------------------------------







shall have made any demand under this Agreement or any Note and although such
obligations of the Company or such Borrower may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 9.06.
    Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of all Lenders.
SECTION 9.07.
    Assignments, Designations and Participations, Successors and Assigns
Generally. (a) No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(h)
    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:


    65

--------------------------------------------------------------------------------







(i)
    Minimum Amounts.
(A)
    in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Advances at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)
    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Advances outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Advances of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent or, if “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $10,000,000 unless each of the Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)
    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Advances
or the Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of Competitive Bid Advances.
(iii)
    Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)
    the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within ten (10) Business Days after having
received notice thereof; provided further however, that notwithstanding the
foregoing, the Company may withhold its approval if the Company reasonably
believes that an assignment to such Eligible Assignee pursuant to this Section
9.07 will result in the incurrence of increased costs payable by any Borrower
pursuant to Section 2.11; and


    66

--------------------------------------------------------------------------------







(B)
    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)
    Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v)
    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Company’s Affiliates, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.
(vi)
    Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable ratable share of Revolving
Credit Advances previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full ratable share of all
Revolving Credit Advances. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in


    67

--------------------------------------------------------------------------------







the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.11, 2.14 and 9.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(i)
    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. In
addition, the Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by any Borrower or any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(j)
    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or any Borrower or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. Subject to the proviso in the first
sentence of this Section 9.07(d) and subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.11, 2.14 and 9.04(d) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be


    68

--------------------------------------------------------------------------------







entitled to the benefits of Section 9.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
(k)
    Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. No Participant
shall be entitled to the benefits of Section 2.14 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
(l)
    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(m)
    Each Lender that sells a participation, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in its rights and other obligations under this Agreement (the “Participation
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Note) except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participation Register shall be conclusive, and such Lender shall
treat each person whose name is recorded in the Participation Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
SECTION 9.08.
    Designated Subsidiaries. (b) Designation. The Company may at any time, and
from time to time, upon not less than 15 Business Days’ notice, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent and each Lender of a Designation
Letter duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit E hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the


    69

--------------------------------------------------------------------------------







respective Subsidiary. Following the giving of any notice pursuant to this
Section 9.08(a), if the designation of such Designated Subsidiary obligates the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary organized under the laws of a jurisdiction outside of the United
States, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Designated Subsidiary or another foreign jurisdiction
agreed to by such Lender and the Company, to act as the Lender in respect of
such Designated Subsidiary, and such Lender shall, to the extent of Advances
made to such Designated Subsidiary, be deemed for all purposes hereof to have
satisfied its Commitment hereunder in respect of such Designated Subsidiary.
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
outside of the United States, any Lender that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Designated
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder including
any amounts due under Section 9.04(d), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
(c)
    Termination. Upon the payment in full of all Advances of any Designated
Subsidiary then, so long as at the time no Notice of Revolving Credit Borrowing
or Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary
is outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Agent to the Lenders (which notice
the Agent shall give promptly upon its receipt of a request therefor from the
Company). Thereafter, the Lenders shall be under no further obligation to make
any Advance hereunder to such Designated Subsidiary.


    70

--------------------------------------------------------------------------------







SECTION 9.09.
    Confidentiality. Each of the Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Company. For purposes of this Section, “Information” means
all information received from the Company or any Subsidiary relating to the
Company or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Company or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including United
States Federal and state securities laws.
SECTION 9.10.
    Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York.
SECTION 9.11.
    Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.


    71

--------------------------------------------------------------------------------







SECTION 9.12.
    Jurisdiction, Etc. (a) Each of the parties hereto hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Notwithstanding the foregoing sentence, each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Designated Subsidiary that has its
principal place of business outside of the United States of America hereby
agrees that service of process in any such action or proceeding may be made upon
the Company at its offices specified in Section 9.02 (the “Process Agent”) and
each such Designated Subsidiary hereby irrevocably appoints the Process Agent
its authorized agent to accept such service of process, and agrees that the
failure of the Process Agent to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address set forth in Section 9.02.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law. To the extent
that any Designated Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Designated Subsidiary
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.
(b)
    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court of the United States of America sitting in New York City. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
SECTION 9.13.
    Patriot Act. Each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each borrower, guarantor or grantor (the “Loan
Parties”), which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify such Loan Party in


    72

--------------------------------------------------------------------------------







accordance with the Act. The Borrower shall, promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
SECTION 9.14.
    Survival of Representations and Warranties. All representations and
warranties made hereunder or in connection herewith shall survive the execution
and delivery hereof. Such representations and warranties have been or will be
relied upon by the Agent and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Advance or
any other obligation hereunder shall remain unpaid or unsatisfied.
SECTION 9.15.
    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
9.15 if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by debtor relief laws,
as determined in good faith by the Agent, then such provisions shall be deemed
to be in effect only to the extent not so limited.
SECTION 9.16.
    No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Note), the Company and
each other Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent are arm’s-length
commercial transactions between the Company, each other Borrower and their
respective Affiliates, on the one hand, and the Agent, on the other hand, (B)
each of the Company and the other Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby; (ii) (A) the Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Borrower or any of their respective Affiliates, or
any other Person and (B) the Agent has no obligation to the Company, any other
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and
(iii) the Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, the
other Borrowers and their respective Affiliates, and the Agent


    73

--------------------------------------------------------------------------------







has no obligation to disclose any of such interests to the Company, any other
Borrower or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Company and the other Borrowers hereby waives and releases
any claims that it may have against the Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


















[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


    74

--------------------------------------------------------------------------------







SECTION 9.17.
    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.




    75

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
THE HERSHEY COMPANY
By: /s/ Patricia Little    
Name: Patricia Little
Title: SVP and CFO
By: /s/ Bjork Hupfeld    
Name: Bjork Hupfeld
Title: Treasurer
CITIBANK, N.A.,
as Administrative Agent and as Lender
By: /s/ Lisa Huang    
Name: Lisa Huang
Title: Vice President
    


    1

--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS






Name of Initial Lender


Commitment
Citibank, N.A.


$500,000,000


 
 
TOTAL OF COMMITMENTS


$500,000,000













364 Day Credit Agreement

--------------------------------------------------------------------------------








SCHEDULE 4.01(c)
REQUIRED AUTHORIZATIONS AND APPROVALS


NONE




364 Day Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 9.02
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


THE HERSHEY COMPANY:
P.O. Box 810
100 Crystal A Drive
Hershey, PA 17033
Attention: Treasury Department
Telephone: 717-534-7558
Telecopier: 717-534-6724
Electronic Mail: treasury@hersheys.com
Website Address: www.hersheys.com
U.S. Taxpayer Identification Number: 23-0691590




AGENT:


Citibank, N.A.
1615 Brett Road, Building #3
New Castle, Delaware 19720
Account No.: 
Ref:  The Hershey Company
ABA#








364 Day Credit Agreement
    

--------------------------------------------------------------------------------






EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
U.S.$_______________                Dated: _______________
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances (as defined in the Credit Agreement referred to below)
made by the Lender to the Borrower pursuant to the Credit Agreement dated as of
June 16, 2016 among The Hershey Company, the Lender and certain other lenders
party thereto and Citibank, N.A., as administrative agent (the “Agent”) for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Office in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower and each other “Borrower” thereunder from time to time in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Promissory Note, and
(ii) contains provisions in Sections 2.05(b) and 6.01 and Section 2.10,
respectively, for acceleration of the maturity hereof upon the happening of
certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.


A-1-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------






The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.


[NAME OF BORROWER]
By                
Title:




A-1-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






ADVANCES AND PAYMENTS OF PRINCIPAL












Date




Amount
of
Advance






Interest
Rate


 


Interest
Period




Amount of
Principal Paid
or Prepaid




Unpaid Principal
Balance




Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-1-3    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE
U.S.$_______________                Dated: _______________
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Credit Agreement dated as of June
16, 2016 among The Hershey Company, the Lender and certain other lenders party
thereto and Citibank, N.A., as administrative agent (the “Agent”) for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
_______________, the principal amount of U.S.$_______________.
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A. for the account of the Lender at the Agent’s Office in
same day funds.
This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions in Sections 2.05(b) and 6.01 for acceleration
of the maturity hereof upon the happening of certain stated events.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
[NAME OF BORROWER]
By                
Title:


A-2-1    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Lenders party
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, DE 19720
                        [Date]
Attention: Bank Loan Syndications
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
June 16, 2016 (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among The
Hershey Company, certain Lenders party thereto and Citibank, N.A., as
administrative agent (the “Agent”) for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.
[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A) the representations and warranties of the Company contained in Section 4.01
of the Credit Agreement (except the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f) thereof (other than
clause (i)(B) thereof)) are correct, immediately before and after giving effect
to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date[and the
representations and warranties contained in the Designation Letter of


B-1-1    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





the undersigned are correct, before and after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date]; and
(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
Very truly yours,
[NAME OF BORROWER]
By                
Title:


NYDOCS02/1089834.2A    B-1-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Citibank, N.A., as Agent
for the Lenders party
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, DE 19720
                        [Date]


Attention: Bank Loan Syndications
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
June 16, 2016 (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among The
Hershey Company, certain Lenders party thereto and Citibank, N.A., as
administrative agent (the “Agent”) for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:
(A)    Date of Competitive Bid Borrowing        ________________________
(B)    Principal Amount
of Competitive Bid Borrowing            ________________________
(C)    [Maturity Date] [Interest Period]            ________________________
(D)    Interest Rate Basis
(LIBO Rate or Fixed Rate)                ________________________
    
(E)    Interest Payment Date(s)                ________________________
(F)    ___________________                ________________________
(G)    ___________________                ________________________
(H)    ___________________                ________________________
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:


B-2-1    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





(a) the representations and warranties of the Company contained in
Section  4.01 of the Credit Agreement (except the representations set forth in
the last sentence of subsection (e) thereof and in subsection (f) thereof (other
than clause (i)(B) thereof)) are correct, immediately before and after giving
effect to the Proposed Competitive Bid Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date[and the
representations and warranties contained in the Designation Letter of the
undersigned are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date];
    (b) no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;
(c) no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and
    (d) the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.
Very truly yours,
[NAME OF BORROWER]
By                
Title:




B-2-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
1.    Assignor:    ______________________________
______________________________
2.    Assignee:    ______________________________
______________________________


3.    Borrower(s):    ______________________________
4.
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    364-Day Credit Agreement dated as of June 16, 2016 among
The Hershey Company (the “Company”), the Lender and certain other lenders party
thereto and Citibank, N.A., as administrative agent for the lenders



C-1    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






6.    Assigned Interest:






Assignor






Assignee
Aggregate
Amount of
Commitment/ Advances
for all Lenders
Amount of
Commitment/Advances
Assigned
Percentage
Assigned of
Commitment/
Advances




CUSIP
 Number
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 





[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and] Accepted:
CITIBANK, N.A., as
Administrative Agent
By:    _________________________________
    Title:
[Consented to:]
By:    _________________________________
    Title:


C-1    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 5.01(h)(i) and (ii) thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest; and (b) agrees
that (i) it will, independently and without reliance upon the Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and


C-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






C-3    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT D – [RESERVED]








D-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------






EXHIBIT E - FORM OF
DESIGNATION LETTER
[DATE]
To Citibank, N.A.,
as Agent for the Lenders
party to the Credit Agreement
referred to below
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of June 16, 2016 (the “Credit
Agreement”) among The Hershey Company (the “Company”), the Lenders named therein
and Citibank, N.A., as administrative agent (the “Agent”) for said Lenders. For
convenience of reference, terms used herein and defined in the Credit Agreement
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
Please be advised that the Company hereby designates its undersigned Subsidiary,
__________ (the “Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
1.    The Designated Subsidiary is a __________ duly formed, validly existing
and in good standing under the laws of __________ and is duly qualified to
transact business in all jurisdictions in which such qualification is required.
2.    The execution, delivery and performance by the Designated Subsidiary of
this Designation Letter, the Credit Agreement and the Notes of such Designated
Subsidiary, and the consummation of the transactions contemplated thereby, are
within the Designated Subsidiary’s corporate powers, have been duly authorized
by all necessary corporate action, and do not and will not contravene (i) the
charter or by-laws of the Designated Subsidiary or (ii) law or any contractual
restriction binding on or affecting the Designated Subsidiary except as would
not have a Material Adverse Effect.
3.    This Designation Letter and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute the legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with


E-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------





their respective terms except to the extent that such enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.
4.    There is no pending or, to the knowledge of such Designated Subsidiary,
threatened action, suit, investigation, litigation or proceeding including,
without limitation, any Environmental Action, affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse
Effect, or (ii) purports to effect the legality, validity or enforceability of
this Designation Letter, the Credit Agreement, any Note of the Designated
Subsidiary or the consummation of the transactions contemplated thereby.
5.    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or administrative or regulatory body or
any other third party is required in connection with the execution, delivery or
performance by the Designated Subsidiary of this Designation Letter, the Credit
Agreement or the Notes of the Designated Subsidiary except for such
authorizations, consents, approvals, licenses, filings or registrations as have
heretofore been made, obtained or effected and are in full force and effect or
except as would not have a Material Adverse Effect.
6.    The Designated Subsidiary is not, and immediately after the application
by the Designated Subsidiary of the proceeds of each Advance will not be, an
“investment company”, or an “affiliated person” of, or “promotor” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.
Very truly yours,
THE HERSHEY COMPANY


By_________________________
Title:


[THE DESIGNATED SUBSIDIARY]
By__________________________
Title:




E-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT F - FORM OF
ACCEPTANCE BY COMPANY AS PROCESS AGENT
[Date]
To each of the Lenders party
to the Credit Agreement (as defined
below) and to Citibank, N.A.,
as Agent for said Lenders
[Name of Designated Subsidiary]
Ladies and Gentlemen:
Reference is made to (i) that certain Credit Agreement, dated as of June 16,
2016, among The Hershey Company (the “Company”), the Lenders named therein and
Citibank, N.A., as administrative agent (the “Agent”) for said Lenders (as
hereafter amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), and (ii)  the Designation Letter, dated _________, pursuant to which
__________ has become a Borrower under the Credit Agreement.
Pursuant to Section 9.12(a) of the Credit Agreement, __________ has appointed
the Company (with an office on the date hereof at Corporate Headquarters, 100
Crystal A Drive, Hershey, Pennsylvania 17033-0810, United States) as Process
Agent to receive on behalf of ______________ service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding in any New York State or Federal court of the United States of
America sitting in New York City arising out of or relating to the Credit
Agreement.
The Company hereby accepts such appointment as Process Agent and agrees with
each of you that (i) the undersigned will not terminate or abandon the
undersigned agency as such Process Agent without at least six months’ prior
notice to the Agent (and hereby acknowledges that the undersigned has been
retained for its services as Process Agent through __________), (ii) the
undersigned will maintain an office in the United States through such date and
will give the Agent prompt notice of any change of address of the undersigned,
(iii) the undersigned will perform its duties as Process Agent to receive on
behalf of ______________ service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any New York
State or Federal court of the United States of America sitting in New York City
arising out of or relating to the Credit Agreement and (iv) the undersigned will
forward forthwith to ______________ at its address at ________________ or, if
different, its then current address, copies of any summons, complaint and other
process which the undersigned receives in connection with its appointment as
Process Agent.
This acceptance and agreement shall be binding upon the undersigned and all
successors of the undersigned.


F-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------





Very truly yours,
THE HERSHEY COMPANY
By_______________________




F-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT G - FORM OF
OPINION OF
GENERAL COUNSEL
OF THE COMPANY
[Effective Date]
To each of the Lenders party
to the Credit Agreement referred
to below and to Citibank, N.A., as
Agent for such Lenders
The Hershey Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Credit
Agreement, dated as of June 16, 2016 (the “Credit Agreement”), among The Hershey
Company (the “Company”), the Lenders party thereto and Citibank, N.A., as
administrative agent (the “Agent”) for said Lenders. Terms defined in the Credit
Agreement are used herein as therein defined.
I am the General Counsel of the Company, and I have acted as counsel for the
Company in connection with the preparation, execution and delivery of the Credit
Agreement.
In that connection, I have examined:
(1)    the Credit Agreement and the form of Revolving Credit Notes of the
Company;
(2)    the documents furnished by the Company pursuant to Article III of the
Credit Agreement;
(3)    the Amended and Restated Certificate of Incorporation of the Company and
all amendments thereto (the “Charter”); and
(4)    The by‑laws of the Company and all amendments thereto (the “By‑laws”).
I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Company, certificates of public officials
and of officers of the Company, and agreements, instruments and other documents,
as I have deemed necessary as a basis for the opinions expressed below. In
making such examinations, I have assumed the


G-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------





genuineness of all signatures (other than those on behalf of the Company), the
authenticity of all documents submitted to me as originals and the conformity to
authentic original documents of all documents submitted to me as certified,
conformed or photographic copies. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Company or its officers or of public officials
and as to questions of fact and law, on opinions or statements by other lawyers
reporting to me. I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Initial Lenders and the Agent.
My opinions expressed below are limited to the law of the Commonwealth of
Pennsylvania, and, where applicable, the General Corporation Law of the State of
Delaware and the Federal law of the United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1.    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
2.    The execution, delivery and performance by the Company of the Credit
Agreement and, if requested, the Notes, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By‑laws or (ii) any law, rule or regulation applicable to the
Company (including, without limitation, Regulation X of the Board of Governors
of the Federal Reserve System) or (iii) to the best of my knowledge, any
contractual or legal restriction binding on or affecting the Company, except
where such contravention would not be reasonably likely to have a Material
Adverse Effect. The Credit Agreement and the Revolving Credit Notes of the
Company have been duly executed and delivered on behalf of the Company.
3.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of the
Credit Agreement and the Notes, except for the authorizations, approvals,
actions, notices and filings (i) listed on Schedule 4.01(c) to the Credit
Agreement, all of which have been duly obtained, taken, given or made and are in
full force and effect and (ii) where the Company’s failure to receive, take,
give or make such authorization, approval, action, notice or filing would not
have a Material Adverse Effect.
4.    There are no pending or, to the best of my knowledge, threatened actions,
investigations, litigation or proceedings against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (a) would
be reasonably likely to have a Material Adverse Effect or (b) purport to affect
the legality, validity, binding effect or enforceability of the Credit Agreement
or any of the Notes or the consummation of the transactions contemplated
thereby.


G-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.
Very truly yours,




G-3    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT H - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY
[Date]
To each of the Lenders party
to the Credit Agreement
referred to below,
and to Citibank, N.A., as Agent
for said Lenders
Ladies and Gentlemen:
In my capacity as counsel to _____________________ (“Designated
Subsidiary”), I have reviewed that certain Credit Agreement, dated as of June
16, 2016 (the “Credit Agreement”), among The Hershey Company (the “Company”),
the Lenders party thereto and Citibank, N.A., as administrative agent (the
“Agent”) for said Lenders. Terms defined in the Credit Agreement are used herein
as therein defined. In connection therewith, I have also examined the following
documents:
(i)    The Designation Letter (as defined in the Credit Agreement) executed by
the Designated Subsidiary.
[such other documents as counsel may wish to refer to]
I have also reviewed such matters of law and examined the original, certified,
conformed or photographic copies of such other documents, records, agreements
and certificates as I have considered relevant hereto. As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of the Designated Subsidiary or of
its officers or of public officials and as to questions of fact and law, on
opinions or statements by other lawyers reporting to me. I have assumed (i) the
due execution and delivery, pursuant to due authorization, of each of the
documents referred to above by all parties thereto other than the Designated
Subsidiary, (ii) the authenticity of all such documents submitted to me as
originals and (iii) the conformity to originals of all such documents submitted
to me as certified, conformed or photographic copies.
My opinions expressed below are limited to ________________ and the State of New
York.
Based upon the foregoing, and upon such investigation as I have deemed
necessary, I am of the following opinion:


1.    The Designated Subsidiary (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of _________________________,
(b) is


H-1    Hershey – Exhibits to Credit Agreement    

--------------------------------------------------------------------------------





duly qualified in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
and (c) has all requisite corporate power and authority to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted.


2.    The execution, delivery and performance by the Designated Subsidiary of
its Designation Letter, the Credit Agreement and its Revolving Credit Notes, and
the consummation of the transactions contemplated thereby, are within the
Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) any provision of the
charter or by‑laws or other constituent documents of the Designated Subsidiary,
(ii) any law, rule or regulation applicable to the Designated Subsidiary or
(iii) any contractual or legal obligation or restriction binding on or affecting
the Designated Subsidiary, except where such contravention would not be
reasonably likely to have a Material Adverse Effect. The Designation Letter and
each Revolving Credit Note of the Designated Subsidiary has been duly executed
and delivered on behalf of the Designated Subsidiary.


3.    The Designation Letter of the Designated Subsidiary, the Credit Agreement
and the Revolving Credit Notes of the Designated Subsidiary are, and each other
Note of the Designated Subsidiary when executed and delivered under the Credit
Agreement will be, legal, valid and binding obligations of the Designated
Subsidiary enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally or by the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.


4.    There is no pending, or to the best of my knowledge, threatened action,
investigation, litigation or proceeding at law or in equity against the
Designated Subsidiary before any court, governmental agency or arbitrator that
would be reasonably likely to have a Material Adverse Effect or that purports to
affect the legality, validity, binding effect or enforceability of the
Designation Letter of the Designated Subsidiary, the Credit Agreement or any
Revolving Credit Note of the Designated Subsidiary, or the consummation of the
transactions contemplated thereby.


5.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required


H-2    Hershey – Exhibits to Credit Agreement

--------------------------------------------------------------------------------





for the due execution, delivery and performance by the Designated Subsidiary of
its Designation Letter, the Credit Agreement or the Notes of the Designated
Subsidiary except (i) for such authorizations, consents, approvals, actions,
notices or filings as have heretofore been made, obtained or affected and are in
full force and effect and (ii) where the Designated Subsidiary’s failure to
receive, take, give or make such authorization, consent, approval, action,
notice or filing would not have a Material Adverse Effect.


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.


Very truly yours,






H-3    Hershey – Exhibits to Credit Agreement